In the District Court, the petitioner was the defendant in a summary process action. She counterclaimed against her landlord and purported to file in the same action a complaint against various third parties; that complaint was entered as a separate civil action. In the summary process action, the petitioner moved unsuccessfully to compel discovery from her landlord and from the third parties. She then sought relief in the county court from the adverse discovery ruling, to no avail. (She raised other issues in her petition that she does not press on appeal.) The single justice neither abused her discretion nor otherwise erred in declining to exercise the court’s extraordinary superintendence power — discovery matters of the sort the petitioner raises here can be addressed adequately on direct appeal.

Judgment affirmed.